 In the Matter of THE GENERAL TIRE & RUBBER COMPANYandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, A. F. of L., LOCAL.UNION No. 644Case No. 16-B-1361.-DecidedMarch8, 1946Messrs.T. LymanandRoy Elms,of Baytown, Tex., for theCompany.Mr. O. M. Craig,of Baytown, Tex., andMr. Lewis W. Orton,ofGoose Creek, Tex., for the I. B. E. W.Mr.Wilson M. Askins,of Goose Creek, Tex., for the Council.Miss Katharine Loomis,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Elec-tricalWorkers, A. F. of L., Local Union No. 644, herein called theI.B. E. W., alleging that a question affecting commerce had arisenconcerning the representation of employees of The General Tire &Rubber Company,' Baytown, Texas, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Earl Saunders, Trial Examiner. Thehearing was held at Pelley, Texas, on September 19, 1945.TheCompany, the I. B. E. W., and the Tri-Cities Central Labor andTrades Council, herein called the Council, appeared and participated.At the hearing the Company moved that the I. B. E. W.'s petitionbe dismissed because "there is no quarrel between the Company andthis Petitioner,***[it] is purely a matter between a localunion and the Trades Council itself."The Trial Examiner referredthe motion to the Board for ruling thereon. In view of our dismissalof the petition hereinafter, we find it unnecessary to rule on thismotion.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:1 The name of the Companyappears asamended at the hearing.66 N. L.R. B., No. 54.453 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF TIIE COMPANYThe General Tire & Rubber Company, an Ohio corporation,operates plaints in the States of Ohio, Texas, Indian u, and Georgia.We are here solely concerned with the Company's plant at Baytown,Texas, where it is, engaged in the production of synthetic rubber.This plant has been in existencesinceJuly 1943.Appro duIately99 percent of the products finished at this plant, valued at about$15,000,000 annually, is shipped to points outside the State of Texas,and approximately 10 percent of the raw materials used at thisplant, also valued at about $15,O00,000,2 is shipped to it from pointsoutside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVED,Tri-Cities Central Labor and Trades Council isa labor organizationafdliatod with the American Federation of Labor. It is composed of64 constituent unions affiliated with the American Federation ofLabor.International Brotherhood of ElectricalWorkers,, Local UnionNo.,644, ,is a labor organization affiliated with the AraerieanFedera-tion of -Labor, admitting to membership employees of the.Company.It is a constituent union of the Tri-Cities Central Labor and. TradesCoUllcil 3III.THE ALLEGED APPROPRIATE UNITThe I. B. E. W. seeks a unit of all electricians and,instrumeptmen at the plant here involved. The Council, which has representedthese employees in a plant-wide unit since February 1944,4 appears3 The record does not make clearwhetherthis figure represents annual purchases ofraw materials or, purchases since 1943.3At the hearing the Council's representativetestified that any union in the Tri-Citiesarea'affiliated with the American Federation of Labor mayalso affiliatewith the Council,and that theconstituent unions receive representation at the Council by electing theirown delegates to it.i The Council and the Company entered intoan agreement for a consent election onFebruary16, 1944.The electinn'was held under Board auspices on February 23, 1944,and theRegional Director designatedthe Council as bargaining agent for all productionand maintenanceemployees of the Companyexcept machinists on March1, 1944.Onthis same date the International Association of Machinistswas designated as bargainingagent for the machinists (Case No. 16-R-836).The Council and the Company there-after entered into a bargaining agreement with a maintenanceof membership provision.The agreement is dated April 28, 1944, and covers theproduhtion'and,mainterisneeunit. THE GENERAL TIRE &RUBBERCOMPANY4SSto question the priority of severing them from the larger unit onlyon the ground that the I. B. E. W. seeks to include both electriciansand instrument men in its unit.5The Company, however, contendsthat only a plant-wide unit is appropriate because of the past historyof collective bargaining and the integrated character of the Com-pany's operations. In support of its position, it argues (1) that theI.B. E. W. was a constituent union of the Council both at the timeof the consent election and at the time the Council and the Companyentered into the 1944 bargaining agreement, and (2) that neitherelectricians nor instrument men constitute separate departments ofthe Company, but that they, together with other categories of em-ployees not sought by the I. B. E. W., form part of the Company'smaintenance department.6Although the I. B. E. W. admits that by participation in theconsent election it consented to representation of electricians andinstrument men by the Council, it argues that because wage ratesand working conditions of these employees have suffered by suchrepresentation and because certain provisions of the 1944 contractindicate the preservation of craft interests under the plant-widebargaining, its petition should be granted.7 In connection with thelatter contention it stresses Article I, Section 1, of the contract whichprovides:Company agrees that as far as practicable it will use onlymembers of a craft for the performance of work coming withinthe now recognized jurisdiction of said draft, it being understood,however, that in the event of an emergency, and/or for the pro-tection of life, limb, or property, Company may use any employeeto perform any work.We do not, however, consider this provision in itself significant ofthe preservation of craft idehtities.8We note that Articles 2, 4, and6The Council's position is based mainly on the fact that the inclusion of both groupsof employees in one unit would give rise to a jurisdictional dispute between the,I.B. E. W. and the International Brotherhood of Pipefitters,one of the Council's con-stituent unions, inasmuch as both constituent unions have members among the instru-ment men.8 The Company further contends that, if the I. B. E. W.'s request for a separate unitis granted,itwill be subjected to claims for separate representation from the 14 othercraft organizations which the Council represents in its bargaining with the Company.7In addition,the I. B. It. W. contends that the fact that the Company has recognizeda separate unit of machinists demonstrates that the present unit represented by theCouncil is not strictly plant-wide in scope.8InMatter of Todd-Johnson Dry Docks, Inc.,18 N. L. ,Ii. B. 973, the members of nineIntervening unions had been bargained for by a council composed of constituent unions,including the intervenors.The Board,in rejecting the contentions'of the intervenorsfor separate craft units,did not consider significant a provision in the contract betweenthat council and the employer providing that "employees will be assigned to workmutually recognized as work belonging to their respective crafts and regularly performedby employees of that craft in the past,incidental work excepted."Mr. Leiserson, in hisconcurring opinion in that case,said in this connection,"This is the method by whichthe [Council]as the duly designated representative of all employees in a single unit hasworked out with the Company the problem of assigning work to the different crafts." 456DECISIONS OF NATIONALLABOR RELATIONS BOARD23 (2) of the contract, dealing respectively with hours of work,rates of pay, and vacations, apply to all employees without'specialreference to craft interests.Thus, the provisions of the contract asitwhole and the manner in which the Council and the Companyhave bargained under it clearly demonstrate that bargaining throughthe Council has been truly plant-wide in character.The record discloses that, in addition to participating in the consentelection in February 1944 which resulted in the establishment ofthe plant-wide unit, the I. B. E. W., through its delegates to theCouncil, took an active part in negotiating the 1944, contract underwhich the Council has represented the electricians and instrumentmen in the plant-wide unit since that time .9These employees haveshared not only in all benefits resulting from bargaining betweenthe Council and the Company but have, in fact, presented theirgrievances through the Council."' Indeed at the time of the hearing,the Council was negotiating a grievance on behalf of an electrician.It is thus clear that since February 1944, the electricians and instru-ment men have deliberately merged their interests with those of theother employees in the plant-wide unit represented by the Counciland have participated in the benefits of collective bargaining upona broader basis than the craft unit sought herein.The record further shows that electricians and instrument mencomprise a part of the maintenance department and that they, to-gether with other categories of employees therein, come under theultimate supervision of the maintenance engineer and the moreimmediate supervision of the master mechanic.They therefore donot form a group under separate supervision.Moreover, it is clearthat all operations of the maintenance department are carried onin an integrated manner.Accordingly, in view of the foregoing, including the participationof the I. B. E. W. in the original establishment of the plant-wideunit and the subsequent history, of collective bargaining through theCouncil, we see no reason for setting the electricians and instrumentmen apart from the remainder of the Company's employees presentlyrepresented by the Council.We therefore find'that the unit soughtby the I. B. E. W. is inappropriate for the purposes of collectivebargaining."9 The I. B. E. W. did notexpress dissatisfaction with bargaining through the Counciluntil sometime in January or February 1945 when it requested the Company to recognizeit as bargaining agent for the electricians and instrument men.Thereafter,on May 17,1945, it withdrew,its affiliation from the Council.l0Article 13 of the contractprovides that the shop steward of the constituent unionfirstattempt to adjust any grievance with the aggrieved employee's foreman. If thegrievance is not settled atthisstage,the Council'sGrievance Committee,which alwaysincludes a representative of the constituent union, then negotiates it with variousrepresentativesof the Company.n SeeMatter ofInternational Minerals and Chemical Corporation,82 N.L.R. B. 655;Matter of The Harvester War Depot, Inc.,62 N. L. R. B. 520. THE GENERAL TIRE & RUBBERCOMPANY457IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petitionis inappropriate, as stated in Section III, above, we find that noquestion has arisen concerning the representation of employees ofthe Company in an appropriate unit.ORDERUpon the basis of the foregoing findings of fact, the NationalLabor Relations Board hereby orders that the petition for investiga-tion and certification of representatives of employees of The GeneralTire & Rubber Company, Baytown, Texas, filed by the InternationalBrotherhood of Electrical Workers, A. F. of L., Local Union No. 644,be, and it hereby is, dismissed.